Citation Nr: 1042357	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hairy cell leukemia, to 
include as based on herbicide exposure.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1966 to September 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2010 the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  Competent (medical) evidence shows that the Veteran's hairy 
cell leukemia is related to his exposure to herbicides during 
service in Vietnam.


CONCLUSION OF LAW

Service connection for hairy cell leukemia is warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As this decision grants the benefit 
sought, there is no need to belabor the impact of the VCAA in the 
matter, as any notice error or duty to assist omission is 
harmless.


Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent [to include Agent Orange], unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  Service in Vietnam includes service in the 
waters offshore or service in other locations if the conditions 
of service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(upholding VA's interpretation that service in Vietnam requires 
that a claimant have set "foot-on-land" in Vietnam).

If such a Veteran has one of the following diseases associated 
with herbicide exposure, that disease shall be considered to have 
been incurred in or aggravated by such service, notwithstanding 
that there is no evidence of such disease during the period of 
such service.  The diseases include chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes; Non-Hodgkin's 
lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may nevertheless 
be established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Veteran claims service connection for hairy cell leukemia as 
a result of his exposure to Agent Orange while service in the 
Republic of Vietnam.  He is a Veteran who served in Vietnam and 
is presumed to have been exposed to Agent Orange.  The Veteran 
had hairy cell leukemia diagnosed with in May 2006.  

Because the record had left unresolved whether the Veteran's 
hairy cell leukemia was among the above-listed diseases for which 
service-connection may be awarded on a presumptive basis, as due 
to Agent Orange exposure, the Board sought a VHA medical advisory 
opinion in the matter.  The October 2010 VHA advisory medical 
opinion explains that hairy cell leukemia is a subtype of non-
Hodgkin's lymphoma and opines that, based on the review of the 
record and the medical literature, it is likely that the 
Veteran's hairy cell leukemia is caused by his active service and 
exposure to Agent Orange.  The VHA medical advisory opinion is 
also supported by private medical opinions submitted by the 
Veteran.  [Notably, effective August 31, 2010, VA has endorsed 
the Veteran's supporting medical opinion evidence by amending 
38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic 
B-cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents.]  

As the evidence now shows both that the Veteran was exposed to 
Agent Orange in service and that his claimed disability (hairy 
cell leukemia) is one that may be service-connected on a 
presumptive basis as due to Agent Orange exposure, service 
connection for such disease is warranted.  


ORDER

Service connection for hairy cell leukemia is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


